United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3502
                                    ___________

United States of America,                *
                                         *
            Appellee,                    * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Mario Partida-Esparza,                   * [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: May 30, 2001
                                Filed: June 4, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Mario Partida-Esparza pleaded guilty to distributing methamphetamine, in
violation of 21 U.S.C. § 841(a)(1). The district court1 denied his request for a
mitigating-role reduction under U.S.S.G. § 3B1.2, and sentenced him to 46 months
imprisonment and 5 years supervised release. On appeal, Partida-Esparza challenges
the court’s denial of the requested reduction.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       We conclude that the district court did not clearly err in finding that Partida-
Esparza was neither a minimal nor a minor participant. See United States v. White,
241 F.3d 1015, 1024 (8th Cir. 2001) (standard of review). It took into account his
participation in the offense of conviction and another drug sale that was treated as
relevant conduct, and compared it to the participation of the others involved. See id.
The court properly limited its consideration to these two incidents. See United States
v. Velasquez, 141 F.3d 1280, 1283 (8th Cir.), cert. denied, 525 U.S. 897 (1998).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-